Citation Nr: 1435621	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-07 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from October 1950 to December 1951.  He died in October 2007.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the RO) in Chicago, Illinois, which denied the benefits sought on appeal.

There are other issues that are not in appellate status.  In a February 2011 rating decision, the RO denied the appellant's claims for entitlement to compensation under 38 U.S.C.A. § 1151 for accrued benefits purposes, and dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151.  The appellant was notified of this decision by a letter dated in February 2011 and a notice of disagreement was received from her in March 2011.  A statement of the case was promulgated as to both issues in May 2013.  As a timely substantive appeal was not received from the appellant as to these issues, the issues are not in appellate status and will not be addressed by the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013). 

However, at her April 2014 Board hearing, the appellant again raised the issue of entitlement to DIC under 38 U.S.C.A. § 1151.  As this latest claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the appellant's claim for burial benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Governing law and regulation provide that a burial allowance is payable under certain circumstances to cover some of a deceased Veteran's burial, funeral, and transportation expenses.  38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. § 3.1600.

If a Veteran dies as a result of a service-connected disability or disabilities, a burial allowance may be paid.  38 C.F.R. § 3.1600(a).  If a Veteran's death is not service-connected, payment of a burial allowance may be made, provided that one of the following four conditions is met:  (1) the deceased Veteran served during a period of war and was discharged or released from active service for a disability, no next of kin or other person is claiming the body, and there are insufficient resources in the Veteran's estate to cover burial and funeral expenses; (2) at the time of death, the Veteran was in receipt of compensation (or but for the receipt of military retired pay the Veteran would have been in receipt of VA compensation); (3) at the time of death, the Veteran was in receipt of pension; or (4) the Veteran had an original or reopened claim pending for either pension or compensation at the time of death, and there was on the date of death sufficient evidence in the claims file to have supported an award.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b)(1), (2), (3).

Although this Veteran was not service-connected for any disability at the time of his death, he had a pending claim for compensation under 38 U.S.C.A. § 1151 for additional disability due to cardiac surgery performed at a VA facility in August 2005, and the appellant contends that as a result of negligence during that surgery, the Veteran suffered additional disability, and ultimately death.

Governing law and regulation provides that a Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The Board notes that an August 21, 2005 VA medical record reflects that a signed informed consent form was obtained from the Veteran with respect to the planned coronary artery bypass graft surgery.  The note reflects that the full consent document can be accessed through Vista Imaging.  However, a copy of the signed consent form is not in the paper claims file or in the electronic claims files and must be obtained as it is highly relevant to the claim on appeal.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Well after the statement of the case was issued in January 2011, the RO obtained hundreds of pages of the Veteran's electronic VA medical records and associated them with his electronic Virtual VA folder in May 2013.  Much of this evidence is relevant to the issue on appeal.  However, this relevant evidence has not yet been reviewed by the AOJ in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the appellant.  See 38 C.F.R. §§ 19.31, 19.37(a) (2013).

Finally, the Board notes that the record reflects that the Veteran apparently filed a claim against VA under the Federal Tort Claims Act (FTCA) with regard to his August 2005 surgery.  See August 2007 letter from the St. Louis VA Office of Regional Counsel.  On remand, the AOJ should attempt to obtain any additional available records regarding this FTCA claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain a copy of the signed informed consent form from Vista Imaging, that is referenced in the August 21, 2005 VA medical record labeled "IMed Consent (Informed Consent Note)" and associate it with the paper or electronic claims file.

If any identified records cannot be obtained, this fact must be documented in the claims file and the appellant appropriately notified in accordance with 38 C.F.R. § 3.159(e).

2.  Request all available records related to the Veteran's 2007 Federal Tort Claims Act claim from the VA Regional Counsel in St. Louis, Missouri and/or from VA's General Counsel, and associate them with the claims file.

3.  Then, the AOJ should readjudicate the appeal for burial benefits, with consideration of all of the evidence received since the January 2011 statement of the case.  If the claim is not granted to the appellant's satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond, before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



